Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/21 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, the claim recites a method, which is a statutory category of invention.

At step 2A, prong one, the claim recites determining first and second physical addresses by comparing portions of the first and second virtual addresses.

The limitations of determining and comparing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements. That is, nothing in the claim elements preclude the steps from 

If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites entries in an address translation table. It is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

The receiving of first and second virtual addresses with first and second portions represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of applying, adding and selecting.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of 

	The specification teaches at paragraph 151 the usage of a translation lookaside buffer (TLB) that stores entries mapping a virtual address to a physical address. These teachings in the specification support a finding that the recited limitations regarding the generic computing elements discussed above are well-understood, routine and conventional.

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

	Regarding claim 2, the additional claim element of determining a first portion and appending a second portion, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 3, the additional claim element of determining and comparing a first portion and appending a second portion, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.




	Regarding claim 5, the additional claim element of comparing a permission to a privilege level, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 6, the additional claim element of performing accesses represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere instruction to apply the exception (MPEP 2106.05(f)). In this case, the claim recites only the idea of a solution or outcome i.e. after determining a physical address, performing an access with the address. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 8, the additional claim element of determining a third physical address and comparing first portions of virtual addresses, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wietkemper et al. (US 7,944,452) hereinafter referred to as ‘W’.


Regarding claim 1, W discloses a method comprising:
receiving a first virtual address that includes a first portion and a second portion; receiving a second virtual address that includes a first portion and a second portion [see Figs. 1 & 2A and Col. 3, lines 36-59; system utilizes virtual addresses comprising a virtual page number (first portion) and a page offset (second portion)];
determining a first physical address for the first virtual address by comparing the first portion of the first virtual address to a set of entries of an address translation table [see Fig. 1 & Col. 3, lines 34-59; address mapping is checked to translate a virtual page number (first portion) to a physical page number and an offset is concatenated to make a first physical address]; and
determining a second physical address for the second virtual address by comparing the first portion of the second virtual address to the first portion of the first virtual address [see Col. 3, lines 36-59 & Col. 5, lines 61-67 to Col. 6, lines 1-47; if MSB of second virtual address matches MSB of the first virtual address, a second physical address may be formed re-using the same physical page number with the offset of the second virtual memory address].

Regarding claim 2, W discloses the method of claim 1, wherein the determining of the first physical address includes:
determining a first portion of the first physical address by comparing the first portion of the first virtual address to the set of entries of the address translation table; and appending the second portion of the first virtual address to the first portion of the first physical address as a second portion of the first physical address [see Fig. 1 & Col. 3, lines 34-59 & Col. 6, lines 33-47; address mapping is checked to translate a virtual page number (first portion) to a physical page number and an offset is concatenated to make a first physical address].

Regarding claim 3, W discloses the method of claim 2, wherein the determining of the second physical address includes:
determining a first portion of the second physical address by comparing the first portion of the second virtual address to the first portion of the first virtual address; and appending the second portion of the second virtual address to the first portion of the second physical address as a second portion of the second physical address [see Col. 3, lines 36-59 & Col. 5, lines 61-67 to Col. 6, lines 1-47; if MSB of second virtual address matches MSB of the first virtual address, a second physical address may be formed re-using the same physical page number with the offset of the second virtual memory address].

Regarding claim 4, W discloses the method of claim 1, wherein:
the first portion of the first virtual address is a set of most significant bits of the first virtual address; the second portion of the first virtual address is a set of least significant bits of the first virtual address; the first portion of the second virtual address is a set of most significant bits of [see Fig. 2 & Col. 6, lines 33-47; virtual addresses comprise MSB’s and LSB’s].

Regarding claim 6, the combination discloses the method of claim 1 further comprising:
performing an access of a memory using the first physical address; and performing an access of the memory using the second physical address [see Col. 4, lines 49-54; translated physical address may then be utilized to store data].

Regarding claim 8, W discloses the method of claim 1 further comprising:
based on the first portion of the second virtual address not matching the first portion of the first virtual address, determining the second physical address for the second virtual address by comparing the first portion of the second virtual address to the set of entries of the address translation table [see Fig. 1 & Col. 3, lines 34-59; address mapping is checked to translate a virtual page number (first portion) to a physical page number and an offset is concatenated to make a first physical address (this is the standard translation process for virtual addresses whose MSB’s do not match a previous virtual address];
receiving a third virtual address that includes a first portion and a second portion; and
determining a third physical address for the third virtual address by comparing the first portion of the third virtual address to the first portion of the second virtual address [see Col. 3, lines 36-59 & Col. 5, lines 61-67 to Col. 6, lines 1-47; if MSB of second virtual address matches MSB of the first virtual address, a second physical address may be formed re-using the same physical page number with the offset of the second virtual memory address].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over W in view of Wyatt (US 8,478,959).

Regarding claim 5, W discloses the method of claim 1 as discussed above.

W does not expressly disclose storing and comparing permissions/privileges in the address translation table.

Wyatt discloses a virtual to physical address translation system in which permission/privileges are stored within a TLB for comparison during translations [see Col. 5, lines 6-15].



The motivation for doing so would have been to speed up the translation process without a separate lookup to a permissions table [see Wyatt, Col. 5, lines 6-15].

Therefore, it would have been obvious to combine Wyatt with W for the benefits listed above, to obtain the invention as specified in claim 5.

	
	
Allowable Subject Matter
Claim 9-20 are allowed. The prior art of record fails to teach or render obvious the limitations of claim 9, including the arrangement and inputs of comparators and concatenators to generate two address translations from one virtual address.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or render obvious the limitations of claim 7, including the multiple tiers of cache and accessing the first or second tier depending on which physical address is being used.

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for translating a virtual address to a physical address.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137